l NOTE: This order is n0nprecedential.
Un1ted States Court of AppeaIs
for the Federal Circuit
CREATIVE COMPOUNDS, LLC,
Plaintiff-Appellant,
V.
STARMARK LABORATORIES,
Defendant-Appellee. '
2010-1445
Appea1 from the United States District Court for the
Southern District of F1orida in case n0. 07-CV-22814,
Judge A1an S. Go1d.
ON MOTION
B897
F.2d 511, 513 (Fed. Cir. 1990) (citing Hilton u. BraunskiZZ,
481 U.S. 77O, 778 (1987)). In deciding whether to grant a
stay, pending appeal, this court “assesses the movant’s
chances of success on the merits and weighs the equities
as they affect the parties and the public." E.I. du Pont de
Nemours & C0. u. Phillips Petroleum Co., 835 F.2d 277,
278 (Fed. Cir. 1987); see also Standard Hcwens Prods.,
897 F.2d at 513. _
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition____ of this case
by a merits panel, we determine that Creative Com-
pounds has not met its burden to obtain a stay of the
permanent injunction We similarly determine that
Starmark has not demonstrated that sanctions and
attorney fees are warranted.
Upon consideration thereof,
IT ls 0RDERE:o THAT:
The motions are denied.
FOR THE COURT
NOV 1 8 2010 131 Jan norway
Date J an H0rbaly
Clerk
cc: MattheW A. Rosenberg, Esq.
Frederick A. Tecce, Esq. FILED
U.S. COURT 0F APPEALS FOR
THE FEDERAL C!RCUiT
NOV 1 8 2010
.lAN HORBALY
CLERK